13-101-cv
Lampros v. Banco do Brasil, S.A.


                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO
A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S
LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
COUNSEL.

      At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall Courthouse, 40 Foley Square, in the City of New York, on the 4th day of
November, two thousand thirteen.

Present:
         ROBERT A. KATZMANN,
                     Chief Judge,
         PIERRE N. LEVAL,
         ROSEMARY S. POOLER,
                     Circuit Judges.
________________________________________________

LOREN D. LAMPROS,

              Plaintiff-Appellant,

                       v.                                        No. 13-101-cv

BANCO DO BRASIL, S.A.,

         Defendant-Appellee.
________________________________________________

For Plaintiff-Appellant:               MAURY B. JOSEPHSON, Law Office of Maury B. Josephson,
                                       Melville, N.Y.

For Defendant-Appellee:                BARRY ASEN, Epstein Becker & Green, P.C., New York, N.Y.
Appeal from the United States District Court for the Southern District of New York (Cote, J.).

          ON CONSIDERATION WHEREOF, it is hereby ORDERED, ADJUDGED, and

DECREED that the judgment of the district court is AFFIRMED.

          Plaintiff-Appellant Loren Lampros appeals from a December 5, 2012 judgment of the

United States District Court for the Southern District of New York (Cote, J.), granting summary

judgment to Defendant-Appellee Banco do Brasil (“BdB”) on Lampros’s Title VII employment

discrimination and retaliation claims, as well as his promissory estoppel claim.

          Lampros, formerly Risk Manager of BdB’s New York branch, alleges in connection with

his Title VII claims that BdB terminated his employment because he was not of Italian origin,

and because he raised a complaint of similar discrimination against Pais, also a non-Italian

employee, to Ivan de Souza Monteiro, the New York branch General Manager. In its defense,

BdB contends that Lampros was dismissed when it became clear during the financial crisis that

he was not performing well. Although Lampros argues that BdB’s rationales are pretext for

unlawful discrimination and retaliation, we find no evidence in the record that would allow a

reasonable juror to conclude that either Lampros’s national origin as a non-Italian or his

previously bringing Pais’s complaint of national origin discrimination to Monteiro’s attention

played a role in BdB’s decision to terminate his employment. In light of the plaintiff’s failure to

meet his burden, see Garcia v. Hartford Police Dep’t, 706 F.3d 120, 127 (2d Cir. 2013) (per

curiam), we affirm the district court’s grant of summary judgment on Lampros’s Title VII

claims.

          Turning to Lampros’s promissory estoppel claim, the elements of such a claim under

New York law require a plaintiff to show: 1) a clear and unambiguous promise made by the


                                                 2
defendant; 2) reasonable and foreseeable reliance on that promise; and 3) injury to the plaintiff

as a result of the reliance. Kaye v. Grossman, 202 F.3d 611, 615 (2d Cir. 2000). According to

Lampros, in order to induce him to accept the Risk Manager position and turn down a job offer

from another bank, BdB promised to provide him with such training and support “as [he] might

deem desirable in order to perform the new position.” J. App’x 261. Even assuming arguendo

that this constitutes a clear and unambiguous promise by BdB, there is no evidence that he

reasonably relied on that promise or that BdB failed to provide him with any training or support

that he requested. To the contrary, the undisputed evidence shows that Lampros turned down at

least two opportunities presented to him by his colleagues to attend seminars and conferences on

risk management, and Lampros made no request for training or support that BdB failed to

provide. Thus, his claim fails.

       We have considered all of the plaintiff’s remaining arguments and find them to be

without merit. Accordingly, for the foregoing reasons, the judgment of the district court is

AFFIRMED.

                                          FOR THE COURT:
                                          CATHERINE O’HAGAN WOLFE, CLERK




                                                 3